Title: From John Adams to Benjamin Stoddert, 9 May 1800
From: Adams, John
To: Stoddert, Benjamin



Sir
Philadelphia May 9th 1800

I have considered your report of the 25 of April & concur with your opinions in general & pray you to carry them all into execution as fast as may be prudently done, excepting with regard to Portsmouth & Rhode Island, which will require some further consultation with you. The lands at Charleston I wish you to purchase immediately & that to the amount of 45 or 50 acres marked in the plan & to employ Aaron Putnam Esqr. of Charleston to execute the business
I am Sir with great regard
